Citation Nr: 0320175	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-14241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and nephrew


ATTORNEY FOR THE BOARD

S. Regan, Counsel

REMAND

The veteran served on active duty from June 1944 to May 1946.  
This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which denied service connection 
for PTSD.  The veteran testified at a Board hearing in May 
2002.

Beginning in July 2002, the Board directly undertook 
development of the evidence on this issue, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development, including a July 2003 VA examination, has been 
completed.  However, the Board development regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of this, the case must be returned to the RO 
for further action.

Accordingly, the case is remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should readjudicate the claim for service 
connection for PTSD, taking into account 
all evidence received since the statement 
of the case.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

